UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

Dear
A letter from Congressman Wayne T. Gilchrest your behalf was forwarded to the former
Assistant Secretary for the Office of Special Education and Rehabilitative Services,
Judith E. Heumann, for a response. In your February 2 I, 2000 letter to Congressman
Gilchrest and in your October 11, 1999, letter to former Assistant Secretary Heumann,
you expressed concern regarding the provision of special education and related services
by the Maryland State Department of Education (MSDE) under Part B of the Individuals
with Disabilities Education Act (Part B).
As you know, Mr. Michael F. Slade of my staff informed you over the telephone on
January 27, 2000, that the Department of Education had no authority to intervene in your
individual case, in which an Administrative Law Judge had issued a decision after a due
process hearing, on December 15, 1999, such a decision being final under the law. The
other concerns raised by you to Congressman Gilchrest, however, regarding the
consistency of Maryland Education Article 8-413(i) with 34 CFR w
and (e),
concerning reimbursement of private school tuition costs, are shared by OSEP.
OSEP has reviewed Maryland's Education Article 98-413(i) in the course of its review of
Maryland's statutes, regulations, policies and procedures to determine the State's
eligibility to receive a grant under Part B of the IDEA. See 34 CFR 99 300.110 and
300.133. OSEP is concerned that the Maryland statute may not use language concerning
limitations to reimbursement for private school tuition and the exceptions to those
limitations consistent with 34 CFR w
and (e). This issue is currently a subject
of discussion between OSEP and the MSDE as OSEP determines Maryland's eligibility
for a grant under Part B of IDEA. OSEP will continue to work with the MSDE to ensure
that Maryland's statutes, regulations, policies and procedures meet all requirements of the
IDEA in order for the State to receive its Part B funding.
We thank you for bringing this issue to our attention.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs

400 MARYLAND AVE, S W WASHINGTON, DC 20202

Our mission to to e n s u r e equal a c c e s s to education a n d to promote e d u c a t i o n a l excellence throughout the Nation

